Motion Granted; Order filed February 15, 2018




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-17-00520-CV
                                   ____________

                       FORT BEND COUNTY, Appellant

                                        V.

                  MELISSA ANN NORSWORTHY, Appellee


                    On Appeal from the 268th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 14-DCV-213052B

                                     ORDER

      On July 3, 2017, appellant filed a notice of appeal from an order signed April
21, 2017, and the appeal was assigned to this court under our appellate number 14-
17-00520-CV. On July 28, 2017, appellant filed a second notice of appeal from the
same order, which was assigned to this court under our appellate number 14-17-
00633-CV. On December 12, 2017, appellant filed a motion to consolidate the
related appeals. The motion is granted in part and we issue the following order:
      We order all records and documents filed in cause number 14-17-00633-CV
transferred and filed into cause number 14-17-00520-CV. We order the record and
brief filed in our appellate case number 14-17-00633-CV transferred to appellant
cause number 14-17-00520-CV. Appellate cause number 14-17-00633-CV will be
dismissed and this case will proceed under the existing filing deadlines in cause
number 14-17-00520-CV styled Fort Bend County v. Melissa Ann Norsworthy.



                                     PER CURIAM